Citation Nr: 1503191	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  08-35 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for headaches, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for asthma (previously claimed as asthma, hay fever, allergies, and sinus conditions).

3.  Entitlement to service connection for a lumbar spine disorder.

4.  Entitlement to service connection for neuropathy of the left lower leg, to include as secondary to a lumbar spine disorder.

5.  Entitlement to service connection for a left knee disorder.

6.  Entitlement to service connection for a right knee disorder.

7.  Entitlement to service connection for a left foot disorder.

8.  Entitlement to an effective date prior to April 19, 2007 for the award of service connection for bilateral hearing loss, to include the question of whether the RO committed clear and unmistakable error (CUE) when, in an April 1987 rating decision, it denied service connection for hearing loss.

9.  Entitlement to an effective date prior to April 19, 2007 for the award of service connection for Meniere's disease, to include the question of whether the RO committed clear and unmistakable error when, in an April 1987 rating decision, it denied service connection for Meniere's disease.

10.  Entitlement to an effective date prior to July 2, 2009 for the award of dependents' educational assistance (DEA) benefits under Chapter 35, Title 38, United States Code.

11.  Entitlement to an initial schedular rating in excess of 20 percent for bilateral hearing loss from April 19, 2007 to July 1, 2009.

12.  Entitlement to a schedular rating in excess of 30 percent for bilateral hearing loss from July 2, 2009 to October 10, 2011.

13.  Entitlement to a schedular rating in excess of 60 percent for bilateral hearing loss from October 11, 2011 to March 29, 2013.

14.  Entitlement to higher ratings for bilateral hearing loss on an extraschedular basis.

15.  Entitlement to an initial rating in excess of 30 percent for Meniere's disease from April 19, 2007 to March 29, 2013.

16.  Entitlement to an initial rating in excess of 10 percent for adjustment disorder, mixed, with anxiety and depressed mood.



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran was a member of the Army National Guard of Nebraska from November 1965 to April 1968.  His service included, among other things, periods of active duty for training (ACDUTRA) from March 28, 1966 to August 11, 1966, from August 12, 1966 to September 25, 1966, and from August 4, 1967 to August 20, 1967.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from November 2007, March 2008, and October 2008 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  By those decisions, the RO, in pertinent part, granted service connection for bilateral hearing loss, evaluated as 20 percent disabling, effective April 19, 2007; declined to reopen a previously denied claim for service connection for Meniere's disease; and denied service connection for vertigo, headaches, hypertension, a lumbar spine disorder, neuropathy of the left lower leg, disorders of the knees, a left foot disorder, depression with anxiety, and asthma, hay fever, sinus, and allergy conditions.  On appeal, the Veteran challenged the rating and effective date assigned for his bilateral hearing loss, as well as the RO's adverse determinations with respect to each of the aforementioned claims for service connection.

In August 2009, while the Veteran's appeal was pending, the RO increased his rating for bilateral hearing loss from 20 to 30 percent, effective July 2, 2009, based on the receipt of additional evidence.  Thereafter, the Veteran continued his appeal with respect to hearing loss, arguing, among other things, that the 30 percent rating should have been assigned from an earlier date.  See also AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In June 2010, the Board reopened the Veteran's claim for service connection for Meniere's disease; denied service connection for hypertension; denied a schedular rating in excess of 20 percent for bilateral hearing loss from April 19, 2007 to July 1, 2009; denied a schedular rating in excess of 30 percent for bilateral hearing loss from July 2, 2009; and denied an effective date prior to April 19, 2007 for the award of service connection for bilateral hearing loss.  The remaining matters on appeal-including the underlying matter of the Veteran's entitlement to service connection for Meniere's disease, and the matter of his entitlement to higher ratings for bilateral hearing loss on an extraschedular basis-were remanded to the agency of original jurisdiction (AOJ) for additional development.

The Veteran appealed the Board's June 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2011, the parties to the appeal (the Veteran, through his attorney, and a representative from VA General Counsel) filed a Joint Motion for Partial Remand of the Board's decision (Motion).  The parties agreed that the Board's decision should be vacated and remanded to the extent that it denied an initial rating greater than 20 percent for bilateral hearing loss from April 19, 2007 to July 1, 2009; a rating greater than 30 percent for bilateral hearing loss from July 2, 2009; and an effective date earlier than April 19, 2007 for the award of service connection for bilateral hearing loss.  The parties also agreed that the Board's decision denying service connection for hypertension should not be disturbed.  The Court granted the Motion in July 2011.

Meanwhile, in June 2011, after taking further action pursuant to the Board's June 2010 remand, the AOJ granted service connection for adjustment disorder, mixed, with anxiety and depressed mood, evaluated as 10 percent disabling, effective December 23, 2010.  The prior denials were otherwise confirmed and continued, and the case was returned to the Board.

In February 2012, the Board remanded the case for additional development.  In so doing, the Board expanded the appeal to include the matter of the Veteran's entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), pursuant to the Court's decision in Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board also recharacterized the claim for an effective date prior to April 19, 2007 for the award of service connection for bilateral hearing loss to incorporate the theory, raised by the Veteran's attorney, that the RO committed CUE when, in an April 1987 rating decision, it denied service connection for hearing loss.  The matter of the Veteran's entitlement to an initial rating in excess of 10 percent for adjustment disorder, mixed, with anxiety and depressed mood, was remanded for issuance of a statement of the case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).

In June 2012, while the case was in remand status, the AOJ increased the Veteran's rating for bilateral hearing loss from 30 to 60 percent, effective October 11, 2011, based on the receipt of additional evidence.  In November 2013, the AOJ granted service connection for Meniere's disease (also claimed as vertigo), evaluated as 30 percent disabling from April 19, 2007 to March 29, 2013, and 100 percent disabling from March 30, 2013 (terminating separate evaluations for tinnitus and bilateral hearing loss, effective March 30, 2013 as the lesser benefit, pursuant to38 C.F.R. §§ 4.25 and 4.87, Diagnostic Code 6205 (Note)); and awarded DEA benefits under Chapter 35, Title 38, United States Code, effective March 30, 2013.  In March 2014, the AOJ granted TDIU, effective July 2, 2009 to March 30, 2013 (the date that the 100 percent rating for Meniere's disease became effective), and revised the effective date for the award of DEA benefits to July 2, 2009.

Thereafter, the Veteran, in effect, perfected an appeal with respect to his entitlement to: (1) an effective date prior to April 19, 2007 for the award of service connection for Meniere's disease, to include the question of whether the RO committed CUE when, in an April 1987 rating decision, it denied service connection for Meniere's disease; (2) an effective date prior to July 2, 2009 for the award of DEA benefits; and (3) a rating in excess of 30 percent for Meniere's disease from April 19, 2007 to March 29, 2013.  Documents associated with the claims file also established that the Veteran had perfected an appeal with respect to the evaluation assigned for his service-connected adjustment disorder.

The record also shows that Veteran initiated an appeal with respect to the effective date assigned for the award of TDIU.  However, while the AOJ provided him an SOC as to that issue in July 2014, the record does not reflect that he has, as yet, filed a substantive appeal with regard to that matter.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200 (2014).  Accordingly, the issues developed for the Board's present consideration as are set forth above, on the first two pages of this decision.

The Board notes that this appeal is now being processed using VA's paperless Virtual VA and Veterans Benefits Management System (VBMS) processing systems.

The Board's present decision is limited to an adjudication of issues #3, 4, 5, 6, 7, 8, 9, 11, 12, and 13, as enumerated above.  For the reasons set forth below, the remaining issues on appeal (#1, 2, 10, 14, 15, and 16) are being REMANDED to AOJ.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The disorders affecting the Veteran's lumbar spine, left lower leg, knees, and left foot are not shown to be causally or etiologically related to any disease, injury, or incident in service.

2.  Arthritis of the lumbar spine and/or knees is not shown to have become manifest to a compensable degree during the one-year period following the Veteran's release from any period of service.

3.  No competent and credible evidence of continuity of symptomatology of arthritis of the lumbar spine and/or knees since service has been received.

4.  In a final April 1987 rating decision, the RO denied service connection for hearing loss and Meniere's disease; the evidence of record at the time did not undebatably establish the Veteran's entitlement to either benefit.

5.  Following the April 1987 adjudication, no further claim for service connection for hearing loss or symptoms of Meniere's disease was received until April 19, 2007.

6.  From April 19, 2007 to July 1, 2009, the Veteran's auditory acuity was no worse than level XI in the right ear and level III in the left ear.

7.  From July 2, 2009 to October 10, 2011, the Veteran's auditory acuity was no worse than level XI in the right ear and level IV in the left ear.

8.  From October 11, 2011 to March 29, 2013, the Veteran's auditory acuity was no worse than level XI in the right ear and level VII in the left ear.


CONCLUSIONS OF LAW


1.  The criteria for an award of service connection for a lumbar spine disorder have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309 (2014).

2.  The criteria for an award of service connection for neuropathy of the left lower leg have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309, 3.310 (2014).

3.  The criteria for an award of service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309 (2014).

4.  The criteria for an award of service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309 (2014).

5.  The criteria for an award of service connection for a left foot disorder have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309, 3.310 (2014).

6.  The RO's April 1987 decision, denying service connection for hearing loss and Meniere's disease, is final.  38 U.S.C.A. §§ 7105, 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103 (2014); 38 C.F.R. §§ 3.156, 19.129(a), 19.192 (1987).

7.  The RO did not commit CUE in April 1987 when it failed to grant service connection for bilateral hearing loss and Meniere's disease.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (2014); 38 C.F.R. § 3.303 (1987).

8.  An effective date prior to April 19, 2007 for the awards of service connection for bilateral hearing loss and Meniere's disease is not warranted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014); 38 C.F.R. § 3.157 (1987).

9.  The criteria for the assignment of an initial schedular rating in excess of 20 percent for bilateral hearing loss from April 19, 2007 to July 1, 2009 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.85, 4.86, Diagnostic Code 6100 (2014).

10.  The criteria for the assignment of a schedular rating in excess of 30 percent for bilateral hearing loss from July 2, 2009 to October 10, 2011 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.85, 4.86, Diagnostic Code 6100 (2014).

11.  The criteria for the assignment of a schedular rating in excess of 60 percent for bilateral hearing loss from October 11, 2011 to March 29, 2013 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.85, 4.86, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

A.  Additional Evidence

The AOJ last furnished the Veteran supplemental SOCs (SSOCs) relative to the matters herein decided in November 2013 (pertaining to service connection for the lumbar spine, left leg, knees, and left foot) and May 2014 (pertaining to, among other things, hearing loss and Meniere's disease).  Thereafter, additional medical evidence was added to the claims file, including additional VA treatment records dated from March to June 2014.  The Board has reviewed this evidence, and finds that it does not contain any additional, meaningful information that bears on the claims that are currently being adjudicated.  Accordingly, there is no need to return the case to the AOJ for further consideration or, alternatively, to solicit a waiver of AOJ review from the Veteran.  See 38 C.F.R. §§ 19.31, 20.1304(c) (2014).

B.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)).  The VCAA imposes obligations on VA in terms of its duty to notify and assist claimants.

The Court has held that the VCAA is inapplicable to claims of CUE.  See e.g., Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).  Thus, there is no need to address the requirements of the VCAA as they apply to the Veteran's CUE theories.  The discussion of the VCAA that follows is limited to the principles that apply to the remaining claims that are currently being adjudicated.
 
1.  The Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (now codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA ask the claimant to provide any pertinent evidence in his possession).

The Court has held that the VCAA notice requirements apply generally to all five elements of a service connection claim; namely, (1) veteran status, (2) existence of a disability, (3) a connection between the veteran's service and the disability, (4) degree of disability, and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Ordinarily, notice with respect to each of these elements must be provided to the claimant prior to the initial unfavorable decision by the AOJ.  Id.

In the present case, the Board finds that VA has satisfied its duty to notify with respect to the issues that are currently being adjudicated.  By way of VCAA notice letters sent to the Veteran in May 2007, January 2008, February 2008, May 2008, June 2009, July 2010, and August 2012, the AOJ informed the Veteran of the information and evidence required to substantiate his claims.  He was notified of his and VA's respective duties for obtaining the information and evidence, and was also informed of the manner in which disability ratings and effective dates are assigned.  Although the totality of the required notice was not provided until after some of his claims were initially adjudicated, those claims were subsequently re- adjudicated in the November 2013 and May 2014 SSOCs, thereby correcting any defect in the timing of the notice.  See, e.g., Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  No further corrective action is necessary.

2.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2014).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claims, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).

In the present case, the Board finds that the duty to assist has been fulfilled with respect to the issues that are currently being adjudicated.  All of the Veteran's available service treatment and personnel records have been obtained, as have records of VA and private treatment and records from the Social Security Administration.  The Veteran has also been examined for purposes of obtaining etiological opinions with respect to his claims for service connection for disorders of the lumbar spine, left leg, knees, and left foot, and for purposes of assessing the severity of his service-connected hearing loss.  There has been at least substantial compliance with the terms of the Board's prior remands, as they pertain to these particular claims.  See, e.g., D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  No further development action is required.

II.  The Merits of the Veteran's Claims

A.  Service Connection for a Lumbar Spine Disorder, Neuropathy of the Left Lower Leg, and Disorders of the Knees and Left Foot

The Veteran seeks to establish service connection for a lumbar spine disorder, neuropathy of the left lower leg, and disorders of the knees and left foot.  He maintains that his back and knees took severe punishment during infantry training exercises and when he was training as a pole climber during service.  He says that he fell on several occasions while training as a pole climber; that he variously landed on his buttocks, knees, and feet; that he injured his back, and started to have chronic pain back at that time, as well as knee problems; that the back pain followed him through life; that he later developed neuropathy of the left lower extremity related to his back problems; and that he ultimately required back and knee surgery.  He contends, in essence, that he did not seek treatment for his injuries during service because it was strongly discouraged.

Under applicable law, service connection may be established for disability resulting from disease or injury incurred in or aggravated in the line of duty during a period of ACDUTRA.  38 U.S.C.A. §§ 101(24), 1110 (West 2014); 38 C.F.R. §§ 3.6(a), 3.303 (2014).  Service connection may also be established for disability resulting from an injury incurred in or aggravated in the line of duty during a period of inactive duty training (INACDUTRA), or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  Id.

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

If a Veteran serves 90 days or more of active, continuous service after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent or more during the one-year period following his separation from that service, service connection for the condition may be established on a presumptive basis, notwithstanding that there is no in-service record of the disorder.  See 38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  In general, the presumption does not apply to claims premised on a period of ACDUTRA or INACDUTRA.  See, e.g., Bowers v. Shinseki, 26 Vet. App. 201 (2013); Smith v. Shinseki, 24 Vet. App. 40 (2010).  However, it may be applied if, as in this case, the service member has otherwise achieved status as a "veteran" by, for example, demonstrating that he "was disabled or died from a disease or injury incurred or aggravated" during the period of ACDUTRA at issue.  Id.; 38 U.S.C.A. § 101(24) (West 2014).

Service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom., Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it pertains to the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, there is no dispute that the Veteran suffers from current disabilities of his lumbar spine, left leg, knees, and left foot.  The available medical evidence clearly reflects that he has been diagnosed with degenerative disc disease of the lumbar spine, and that the condition is manifested, in part, by radiculopathy affected the left leg, to include the foot.  The evidence also shows that he has been diagnosed with bilateral knee strain.  See, e.g., VA examination conducted in December 2010.

In addition, the Veteran's allegations with respect to the physical rigors of service, including falls during training, appear plausible.  His service records reflect that he trained for eight weeks as a Field Communications Crewman in 1966, and list his military occupational specialties as "36K20, Wireman" and "36A10 Communication."

The real question here is whether there is a nexus, or link, between the current disabilities of the Veteran's lumbar spine, left leg, knees, and/or left foot and the in-service events he has described.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."); see also Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico  v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The evidence of pertaining to nexus includes the Veteran's service treatment records, which are entirely negative for any complaints, treatment, or diagnosis relative to the lumbar spine, left leg, knees, and left foot.

In August 1966, when the Veteran was examined near the end of his initial period of ACDUTRA, he completed a medical history form wherein he specifically denied having, or having ever had, recurrent back pain, cramps in his legs, swollen or painful joints, arthritis or rheumatism, lameness, foot trouble, neuritis, a "trick" or locked knee, or a bone, joint, or other deformity.  On examination, his spine, lower extremities, and feet were all found to be normal.

Later, on a periodic service department evaluation in March 1968 (approximately one month before his discharge from the Army National Guard), the Veteran reported a pre-service history of having fractured his left leg in 1960, and having, or having had, plantar warts.  However, he explicitly denied having, or having ever had, cramps in his legs, swollen or painful joints, arthritis or rheumatism, lameness, neuritis, a "trick" or locked knee, a bone, joint, or other deformity, or "back trouble of any kind."

Post-service, although the record on appeal contains clinical reports from the Veteran's primary care physician, Dr. Morin, beginning in 1972, there is no recorded complaint of back pain in Dr. Morin's records or elsewhere until March 1978, when it was noted that the Veteran was "[s]till [complaining of] backaches" which seemed to radiate around to the right groin area.  It was noted that straight leg raising was negative, and that the rest of the examination seemed to be normal.

Thereafter, no further complaints relative to the low back appear in the record until April 1993, when the Veteran saw Dr. Morin complaining of several problems, including gaining 30 to 40 pounds over the last several years.  The diagnostic assessment included "history of low back pain" and "obesity."  Low back discomfort was also mentioned in September 1993 and April 1995.

In February 1996, the Veteran complained of onset of low back pain one week earlier, accompanied by discomfort down his left posterior leg.  In contemporaneous workman's compensation documents, it was noted that he alleged strain on his lower extremities in his work with a telephone company, due to climbing poles and carrying and working with an extension ladder.  The clinical assessments included sacroiilitis, left L1 nerve root irritation, left S1 radiculopathy, and herniated nucleus pulposus at the left L5/S1 level.  In March 1996, the Veteran underwent a left L5 partial hemilaminectomy with removal of the extruded intervertebral disc.

In November 2000, the Veteran complained of having problems with his feet for a couple of years.  The clinical assessment was plantar fasciitis.

In September 2000, the Veteran complained of low back pain after jumping down from a dumpster and landing on its handle in the vicinity of his right buttocks.  He also complained of bilateral leg pain following the injury.  The clinical impressions included strain/spasm of the lumbar spine and contusion of the gluteal areas.

In May 2003, the Veteran, while working, reportedly squashed his head and neck against a beam on a low ceiling.  In July 2003, the Veteran complained of onset of low back pain while digging a hole with a spade.  Subsequent records reflect that he had been doing well prior to the acute onset of symptoms; that he now had acute pain the low back and down the left leg in the sciatic distribution to the lateral aspect of the left foot; and that it was thought to possibly be due to "a recurrent disc."  In May 2005, the Veteran complained of acute left low back pain occurring the day before, while he was picking up dog waste.  Subsequent records reflect continued complaints of low back pain, with worsening in 2009, together with radiation of discomfort down the left leg and into the foot.

With respect to the knees, the post-service medical evidence, including the evidence from Dr. Morin (beginning in 1972), contains no recorded complaint of knee pain until August 1993, when the Veteran complained of right knee discomfort after climbing a telephone pole at work.  He explained that he was hopping from one metal step to another, had to go a great distance, felt like he twisted the knee, and then had discomfort laterally to the kneecap.  The clinical impression was right lateral knee pain, just lateral to the kneecap.  Dr. Morin noted that he suspected a possible lateral meniscus tear, but could not be sure.

In October 1999, the Veteran was treated for a partial gastrocnemius tear.  In May 2000, he was treated for a superficial peroneal neuritis on the right.

In February 2002, the complained of left knee pain following an episode at work in which the knee buckled and gave way while he was climbing down a pole.  Magnetic resonance imaging was interpreted to show a possible lateral meniscus tear, and he underwent arthroscopic surgery in April 2002.  The post-operative diagnostic assessment was left knee lateral meniscus tear; left knee patellar chondral injury and chondral injury to the trochlear groove measuring one centimeter in diameter, grade III and IV; and medial plica.

In September 2004, the Veteran was treated after he fell off of a ladder, hitting his head, elbows, knees, and right forearm.  X-rays of the left knee revealed no fracture or other traumatic abnormality; mild early degenerative changes with spurring posterior to the patella; and joint spaces that were symmetric with no effusion.  The radiographic impression was negative left knee.

In December 2010, the Veteran was afforded a VA examination for purposes of obtaining medical opinions with respect to the likely etiology of complaints associated with his lumbar spine, left leg, knees, and left foot.  Following an examination of the Veteran, and review of the claims file, to include the Veteran's service treatment records, the examiner opined that it was unlikely ("less than 50/50 probability") that the claimed disorders were attributable to service.

The examiner noted that the reported paresthesias, pain, and numbness of the Veteran's left leg and foot were symptoms of lower extremity radiculopathy, associated with the degenerative disc disease of his lumbar spine, and that the Veteran had no complaint or condition of the left foot other the paresthesias, pain, and numbness associated with the radiculopathy.  The examiner acknowledged the Veteran's report that he first experienced back pain in service, after falling during training in 1966, as well as the Veteran's report that he had onset of bilateral knee problems during service.

The examiner concluded, however, that he could find no evidence that any of the claimed conditions had their onset in service, or within one year of the Veteran's release therefrom.  The examiner noted that the Veteran's service treatment records were silent for any complaints or treatment for the back or knees; that, after service, the Veteran worked for a telephone company for over 30 years; that there were no apparent disabilities at the time of his discharge from service that precluded work with the telephone company, which included many of the same duties he had performed in service; and that the available evidence reflected that he had had some work-related injuries and was first seen for such complaints after service.  The examiner concluded, "for the reasoning and basis as described above, it is this examiner's opinion that it is less likely as not that [the] claimed low back condition, left lower extremity radiculopathy, left foot condition, [and] bilateral knee condition . . . are due to or a result of active military duty."

After a full review of the record, including the service records, reports of post-service medical treatment and examination, and statements by the Veteran, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for a lumbar spine disorder, neuropathy of the left lower leg, and disorders of the knees and left foot.

The Board accords great probative weight to the December 2010 VA medical opinion as such is predicated on an interview and examination of the Veteran, and a detailed review of his records.  Moreover, the December 2010 opinion contains clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves- Rodriguez, 22 Vet. App. 295, 304 (2008); Stefl, 21 Vet. App. at 124 ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  There is no contrary medical opinion of record.

The Board notes that the Veteran has contended on his own behalf that the current difficulties with his lumbar spine, left lower leg, knees, and left foot are related to his military service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno, 6 Vet. App. at 469-70.  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson, 581 F.3d at 1316.  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to."  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's current low back, left lower leg, knee, and left foot complaints and the in-service falls, and rigors of training, he has described, to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (explaining that while the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, while the Veteran is competent to describe the rigors of his in-service training, and the fact that he fell on several occasions during service, he cannot, as a layperson, provide competent medical evidence establishing a connection between his current difficulties and service.

To the extent that the Veteran's statements can be interpreted to reflect an allegation of continuity of symptoms of arthritis since service, the Board finds that allegation not credible.   As outlined above, the evidence shows that the Veteran, in March 1968-approximately one month before his separation from service-specifically denied having, or having ever had, cramps in his legs, swollen or painful joints, arthritis or rheumatism, lameness, neuritis, a "trick" or locked knee, a bone, joint, or other deformity, or "back trouble of any kind."  He made similar denials near the conclusion of his initial period of ACDUTRA in August 1966, and his statements in that regard are wholly inconsistent with the premise that arthritic symptoms have been present since service.  Caluza v. Brown, 7 Vet. App. 498 (1995) (in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).

Finally, the Board observes that there is no evidence in the record to support the conclusion that arthritis of the lumbar spine and/or knees became manifest to a compensable degree during the one-year period following the Veteran's release from any period of service.  As such, service connection for arthritis on a presumptive basis is not warranted.

Based on the foregoing, the Board finds that service connection is not warranted for a lumbar spine disorder, neuropathy of the left lower leg, or disorders of the knees and left foot.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims.  As such, that doctrine is not applicable, and the claims must be denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).

B.  Effective Dates for Awards of Service Connection for
Meniere's Disease and Bilateral Hearing Loss

The Veteran filed an original claim for VA compensation benefits for hearing loss and vertigo in February 1987.  He alleged that his hearing loss had had its onset during basic training; that he had diminished hearing in both ears; that he had had surgery on the right ear (in October 1986); and that surgery on the left ear was "pending."

In support of his claim, the Veteran submitted a copy of a periodic service department examination record, dated March 3, 1968.  The medical history portion of the examination reflected the Veteran's report that he had, or had had, among other things, ear trouble, hay fever, and asthma.  On the same form, he denied a history of dizziness, fainting spells, and running ears.  In a section of the form designated for remarks by the examining physician, the examiner elaborated on the Veteran's complaints of "ear trouble" by adding the following remarks:  "Hearing loss - no known drainage."  Additional remarks by the examiner included references to allergic rhinitis ("takes 'shots' each year - no disability known") and asthma (indicating that the Veteran had had an acute asthmatic attack "during AFT 1967," that he should not be retained, and that he should probably not have been enlisted.)  Separation was recommended "at earliest possible time for protection of government and individuals concerned."

The Veteran also submitted a copy of service department Personnel Action, dated April 8, 1968, signed by a commanding officer of the Army National Guard of Nebraska, wherein the officer requested that the Veteran be honorably discharged from service.  The reason for the request was listed as "Physical Disability," with a handwritten notation that the disability existed prior to service (EPTS).  It was noted that the asthmatic attack outlined on the March 3, 1968 examination record had been confirmed by unit records, and that the officer concurred with the recommendation that the Veteran be discharged from service.  Special Orders, also submitted with the Veteran's application for benefits, show that the request for discharge was thereafter approved, effective April 10, 1968.  The Orders reiterated that reason for the discharge was physical disability that existed prior to service.

Also of record and submitted with the Veteran's application for benefits were October 1986 medical records from Porter Memorial Hospital, reflecting treatment for Meniere's disease.  The records show that the Veteran dated his problems with hearing problems and pressure to 1966.  He reported that he had been in the military at that time and after being on the shooting range had had problems with ringing and pressure in his ears.  He indicated that he had he not been provided hearing protection while on the range; had a hearing test done which revealed his hearing to be markedly decreased; was discharged from the military; saw an ear, nose, and throat (ENT) physician in his hometown; and that he was stable.  He reported that, 10 years later, he had attacks of what he thought was the flu, with dizziness, nausea, and vomiting, and was ultimately diagnosed with endolymphatic hydrops (Meniere's disease).  He reported that the episodes continued, and that he was treated with multiple therapies with no success.  He also reported that he had "allergies all year long to many common allergens."

On physical examination at Porter Memorial Hospital, the Veteran's hearing was described as "mildly decreased."  The diagnostic assessment included "Meniere's disease by history" and "[a]llergies."  The records reflect that he underwent a right exploratory tympanotomy with round window packing and a right endolymphatic sac decompression, using an Arenberg valve.  During surgery, it was noted, among other things, that the mucosa of the right ear was within normal limits; that the incudostapedial joint was slightly abnormal with some fibrosis; that the footplate was normal, as well as the ligament; and that no fistula was observed.  The post-operative diagnosis was endolymphatic hydrops.

After receiving the foregoing evidence, the RO, on March 26, 1987, requested two VA compensation and pension examinations: (1) an examination for hearing loss, history of Meniere's, status post surgery, right ear, and (2) an audiometric examination.

Thereafter, however-on April 9, 1987-the remainder of the Veteran's service treatment records were received from the National Personnel Records Center.  The additional records reflected that when the Veteran was examined for enlistment in November 1965, he reported a history of hay fever and asthma, and denied a history of hearing loss.  On examination, his ears were found to be normal, with 15/15 hearing, bilaterally, for spoken and whispered voice.  It was noted that an audiometric examination was "not i[n]d[i]cated."

The additional records also reflected that audiometric testing had been performed on two occasions during service; on March 31 and August 9, 1966.  Testing on March 31, 1966 revealed puretone thresholds of 5, 0, 0, and 35 decibels in the right ear, and 15, 5, 5, and 35 decibels in the left ear, at 500, 1000, 2000, and 4000 Hertz, respectively.  Testing on August 9, 1966 revealed puretone thresholds of 0, 0, 0, and 20 decibels in the right ear, and 0, 0, 0, and 35 decibels in the left ear, at 500, 1000, 2000, and 4000 Hertz, respectively.  The August 9, 1966 report reflects that the Veteran was given a physical profile score of "1" for hearing, and that the Veteran at that time denied having, or having ever had, problems with hearing loss.

Following the receipt of this evidence, the RO determined that the Veteran's claims for service connection for hearing loss and Meniere's disease could be denied, noting that the "[service treatment records] are entirely negative for the claimed conditions."  The RO ordered that its requests for VA compensation and pension examination be canceled, and sent a letter to the Veteran on May 5, 1987, notifying him of its decision to deny the claims, and of his appellate rights.

A few days later, on May 8, 1987, the RO received the report of the examination it had requested for hearing loss, history of Meniere's, status post surgery, right ear; the request to cancel apparently not having reached the VA medical facility in time to be effectuated.  The report contained a reiteration of the Veteran's apparent understanding or belief that he had been discharged from service as a result of Meniere's disease, but contained no objective findings to support his claims for service connection.  The examiner noted only that the Veteran's tympanic membranes (TM's) and ear canals were free of infection, and that an audiometric examination was to be scheduled at a VA facility in Omaha, Nebraska.  (An examination which is not of record and, presumably, never occurred.)

Thereafter, on April 19, 2007, the Veteran filed a petition to reopen his previously denied claims for service connection for bilateral hearing loss and symptoms of Meniere's disease (hearing loss, tinnitus, and vertigo).  As noted previously, after taking further action, the RO ultimately granted service connection for both disabilities, effective April 19, 2007.  See Introduction, supra.

On appeal, the Veteran contends that he is entitled to an earlier effective date for both awards.  He maintains that he was never notified of the RO's prior denial of those claims in April 1987.  See Statement in Support of Claim dated May 4, 2007.  Alternatively, he argues that the RO committed CUE when it denied the claims in 1987.  More specifically, he argues that the RO erred when it concluded that the Veteran's service treatment records were "entirely negative" for hearing loss and Meniere's disease.  He points out that the periodic service examination record, dated March 3, 1968, contains an annotation of hearing loss.  His attorney has also argued that the Veteran had "a medical discharge" for Meniere's disease.  See notice of disagreement dated Jan. 9, 2014.  They contend that the effective date for both awards should be the date of receipt of Veteran's original claim for benefits.

Turning, first, to the Veteran's assertion that he was never notified of the RO's prior denial of his claims in April 1987, the Board notes that a "presumption of regularity" attaches to the official acts of public officers.  See, e.g., Marciniak v. Brown, 10 Vet. App. 198, 200 (1997), aff'd sub nom. Marciniak v. West, 168 F.3d 1322 (Fed. Cir. 1998).  That is to say, there is a presumption, rebuttable only by "clear evidence to the contrary," that public officers have properly discharged their official duties.  Id.  This necessarily includes the RO's mailing of its decisions.

Here, the record shows that the May 1987 notice letter was mailed to the Veteran's last known address of record, as shown on his February 1987 application for benefits, and was not returned as undeliverable.  As such, the Veteran's bare statement of nonreceipt is insufficient to rebut the presumption of regularity.  See Clarke v. Nicholson, 21 Vet. App. 130, 133 (2007) (appellant's statement of nonreceipt, without more, is not clear evidence that can be used to rebut the presumption of regularity); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (holding "that the law requires only that VA mail notice and then presume the regularity of the administrative process 'in the absence of clear evidence to the contrary'").  Accordingly, the Veteran is presumed to have received notice of the April 1987 decision, and the accompanying statement of appellate rights.

Under applicable law (both in 1987 and currently), if a veteran files an application for service connection with VA, and the claim is disallowed, he has the right to appeal the disallowance to the Board.  See, e.g., 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2014).  If he does not initiate an appeal within one year, however, the decision becomes final.  See 38 C.F.R. §§ 20.302(a), 20.1103 (2014); 38 C.F.R. §§ 19.129(a), 19.192 (1987).  Thereafter, any award based on a subsequently filed application for the same disability can ordinarily be effective no earlier than the date of the new application.  See 38 U.S.C.A. §§ 5108, 5110(a) (West 2014); 38 C.F.R. § 3.400(q)(2), (r) (2014).

An exception to this rule applies if it established that the AOJ committed CUE in the prior final disallowance.  See 38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105(a) (2014).  CUE is a very specific and rare kind of error, however.  It is the kind of error, of fact or law, that when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See, e.g., Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), cert. denied, 120 S. Ct. 405 (1999); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

To establish CUE, a claimant must show either that the correct facts, actually or constructively of record at the time of the prior adjudication, were not before the adjudicator, or that the statutory or regulatory provisions extant at the time were incorrectly applied.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313 (1992); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).  Mere disagreement as to how the facts were weighed or evaluated is not CUE.  Eddy v. Brown, 9 Vet. App. 52, 57 (1996).  Neither is VA's failure to fulfill its duty to assist.  Cook v. Principi, 318 F.3d 1334, 1341 (Fed. Cir. 2002).

In the present case, the Board finds that the RO's April 1987 decision is final.  Although presumed to have received notice of the decision, and of his appellate rights, the Veteran did not initiate an appeal within one year.  Moreover, although a VA examination report was received shortly thereafter, the report did not contain any new or material evidence supportive of the Veteran's claim, so as to require readjudication.  38 C.F.R. § 3.156(b) (1987).  As a result, the RO's decision became, and remained, final.

The Board also finds that the RO did not commit CUE in its April 1987 decision when it concluded that the Veteran's service treatment records were "entirely negative" for hearing loss and Meniere's disease.  Simply put, there is no mention of Meniere's disease anywhere in the Veteran's service treatment records.  Likewise, there is no clear diagnosis of hearing loss.  Although the record contains the results of two in-service audiometric examinations, dated in March and August 1966, none of the clinical records associated with either those examinations sets out a diagnosis of hearing loss.  Indeed, as noted above, the August 1966 report reflects that the Veteran was given a physical profile score of "1" for his hearing.  Moreover, the Veteran at that time denied having, or having ever had, problems with hearing loss.  Cf. 38 C.F.R. § 3.385 (2014) (indicating that, under current law, a hearing disability is deemed to exist only when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent).

Neither does the March 1968 report contain a clear diagnosis of hearing loss.  Rather, it merely sets out a report of the Veteran's complaint of hearing loss, without any concurrent testing or other objective findings to demonstrate the presence or absence of a medically significant deficit.  Moreover, the Veteran's service records plainly establish that he was medically discharged from service, not because of hearing loss or Meniere's disease, but rather as a result of asthma that pre-existed service.

Even assuming, for purposes of argument, that the Veteran's service records could be read to establish the presence of hearing loss in service, the RO's finding to the contrary would not, in and of itself, constitute CUE.  Given the uncertain nature of such an in-service hearing loss (i.e., whether it was acute, conductive in nature, noise-induced, the product of disease, etc.), the fact that his auditory thresholds actually appear to have improved between March and August 1966 (while he was training), the nearly 20 years that had passed between the time of the Veteran's separation from service in April 1968 and his application for benefits in February 1987, and the intervening diagnosis of, and surgery for, Meniere's disease-it cannot be said that the evidence of record in April 1987, as it then stood, compelled the conclusion, to which reasonable minds could not differ, that the "mildly decreased" hearing loss noted at Porter Memorial Hospital in October 1986 had its onset in, or was otherwise related to, one or more of the Veteran's periods of service.  38 C.F.R. § 3.303 (1987).

The question in this case is not whether, with the benefit of hindsight and later received evidence, service connection for hearing loss and/or Meniere's disease should have been granted at the time of the 1987 adjudication.  Rather, the question at this stage is whether, given the law extant at the time, and the evidence then of record, it is absolutely clear that a different result should have ensued. Here, for the reasons stated, the Board must answer that question in the negative. The Veteran's claims of CUE must be denied.

Under applicable law, outlined above, and in the absence of a finding of CUE in the 1987 adjudication, the effective date of the subsequent award(s) of service connection can be no earlier than the date the new application.  The report of examination received at the RO on May 8, 1987, following its decision on the Veteran's claim, cannot be construed as a claim to reopen inasmuch as the Veteran's claims were not disallowed in the April 1987 decision on the basis that the conditions were noncompensable.  See 38 C.F.R. § 3.157(b) (1987).  The record on appeal clearly shows that, following the final, unappealed decision in April 1987, the earliest document that can be construed as claim for compensation, whether formal or informal, was received on April 19, 2007, when the Veteran indicated that he was seeking compensation for, among other things, hearing loss and symptoms of Meniere's disease (hearing loss, tinnitus, and vertigo).  His appeal with respect to an effective date prior to April 19, 2007 for the awards of service connection for bilateral hearing loss and Meniere's disease must therefore be denied.

C.  Schedular Evaluation of Bilateral Hearing Loss

Disability evaluations are determined by the application of a schedule of ratings, which is in turn based on the average impairment of earning capacity caused by a given disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the evaluations to be assigned to the various disabilities.

If there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2014).

Hearing loss is evaluated under Diagnostic Code 6100.  The condition is normally rated on the basis of controlled speech discrimination tests (Maryland CNC), together with the results of puretone audiometry tests.  See 38 C.F.R. § 4.85 (2014).  Ordinarily, the results of these tests are charted on Table VI, as set out in the Rating Schedule, to determine the appropriate Roman numeral designation (I through XI) to be assigned for the hearing impairment in each ear.  These numeric designations are then charted on Table VII to determine the rating to be assigned.  Id.  See, e.g., Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) (indicating that evaluations of hearing loss are determined by a mechanical application of the rating schedule).

However, not all patterns of hearing loss are rated in this manner.  For example, where the puretone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, the Roman numeral designation for that ear is taken from either Table VI or VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2014).  See also 38 C.F.R. §§ 4.85(c) and 4.86(b) (indicating that alternative methodologies also apply when the examiner certifies that use of the speech discrimination test is not appropriate or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz).

In the present case, as noted above, the Veteran was originally granted service connection for bilateral hearing loss by way of a rating decision entered in November 2007.  The disability was evaluated as 20 percent disabling, effective April 19, 2007.  The Veteran perfected an appeal with respect to the assigned evaluation and, based on additional evidence received, the rating was subsequently increased to 30 percent, effective July 2, 2009, and then to 60 percent, effective October 11, 2011.  In November 2013, the AOJ granted service connection for Meniere's disease, evaluated as 100 percent disabling from March 30, 2013, and the separate rating for bilateral hearing loss (and tinnitus) was (were) terminated as of that date (as the lesser benefit, pursuant to38 C.F.R. §§ 4.25 and 4.87, Diagnostic Code 6205 (Note)).

The record on appeal contains the results of six VA and private audiometric examinations performed since May 2007; the associated reports are dated in May 2007 (private), June 2007 (VA), July 2009 (VA), October 2011 (VA), November 2011 (VA), and March 2013 (VA).  Of those, four contain the necessary puretone threshold and speech discrimination data necessary for a proper evaluation of the Veteran's disability.  (The results of testing in May 2007 and October 2011 are inadequate for rating purposes, inasmuch as the private examiner, Dr. Thedinger, has certified that the Maryland CNC test was not used to obtain the speech discrimination scores in May 2007; and because no speech discrimination testing was performed in connection with the VA clinical examination in October 2011.)

On VA examination in June 2007-undertaken in connection with the Veteran's reopened claim for service connection-testing yielded the following results:

HERTZ

SPEECH (%)
1000
2000
3000
4000

RIGHT
105+
100
105
105+
0
LEFT
35
70
80
90
84

The average of these thresholds is 103.75+ decibels in the right ear and 68.75 decibels in the left ear.  Under 38 C.F.R. § 4.85 and Table VI, these results correspond to level XI acuity for the right ear and level III acuity for the left ear; which, in turn, warrants a 20 percent rating under Table VII.

VA testing on July 2, 2009 yielded the following:

HERTZ

SPEECH (%)
1000
2000
3000
4000

RIGHT
105+
100
105
105+
0
LEFT
40
65
80
90
82

The average of these thresholds is 103.75+ decibels in the right ear and 68.75 decibels in the left ear.  Under 38 C.F.R. § 4.85 and Table VI, these results correspond to level XI acuity for the right ear and level IV acuity for the left ear; which, in turn, warrants a 30 percent rating under Table VII.


VA testing on November 23, 2011 yielded the following:

HERTZ

SPEECH (%)
1000
2000
3000
4000

RIGHT
105+
105+
105+
105+
Could Not Test
LEFT
65
80
90
95
80

The average of these thresholds is 105+ decibels in the right ear and 82.5 decibels in the left ear.  Under 38 C.F.R. § 4.86(a) and Table VIa, these results correspond to no more than level XI acuity for the right ear and level VII acuity for the left ear; which, in turn, warrants a 60 percent rating under Table VII.

VA testing on March 29, 2013 yielded the following:

HERTZ

SPEECH (%)
1000
2000
3000
4000

RIGHT
105+
105+
105+
105+
0
LEFT
60
75
90
100
74

The average of these thresholds is 105+ decibels in the right ear and 81.25 decibels in the left ear.  Under 38 C.F.R. § 4.86(a) and Table VIa, these results likewise correspond to no more than level XI acuity for the right ear and level VII acuity for the left ear; which, in turn, warrants a 60 percent rating under Table VII.

Following review of the evidence, and the applicable law and regulations, it is the Board's conclusion that the preponderance of the evidence is against the Veteran's claim for higher schedular ratings for bilateral hearing loss.  As set forth above, the available examination reports clearly demonstrate entitlement to nothing more than a 20 percent schedular rating from April 19, 2007 to July 1, 2009; a 30 percent schedular rating from July 2, 2009 to October 10, 2011; and a 60 percent schedular rating from October 11, 2011 to March 29, 2013.  None of the test results supports the assignment of a schedular rating in excess of the currently assigned evaluations, and no further "staging" of the existing ratings is warranted.  See, e.g., Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, given the mechanical method of deriving schedular ratings for hearing loss, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); Gilbert, supra.  The appeal of these issues is denied.


ORDER

Service connection for a lumbar spine disorder is denied.

Service connection for neuropathy of the left lower leg is denied.

Service connection for a left knee disorder is denied.

Service connection for a right knee disorder is denied.

Service connection for a left foot disorder is denied.

An effective date prior to April 19, 2007 for the award of service connection for bilateral hearing loss, to include on the basis of CUE in an April 1987 rating decision, is denied.

An effective date prior to April 19, 2007 for the award of service connection for Meniere's disease, to include on the basis of CUE in an April 1987 rating decision, is denied.

An initial schedular rating in excess of 20 percent for bilateral hearing loss from April 19, 2007 to July 1, 2009 is denied.

A schedular rating in excess of 30 percent for bilateral hearing loss from July 2, 2009 to October 10, 2011 is denied.

A schedular rating in excess of 60 percent for bilateral hearing loss from October 11, 2011 to March 29, 2013 is denied.


REMAND

When this case was remanded in February 2012, the Board requested, among other things, that the AOJ obtain a medical opinion with respect to whether asthma pre-existed the Veteran's period of service that began in March 1966, and, if so, whether the condition was aggravated during service.  With respect to the latter question, the examiner was asked to consider the fact that the Veteran had a documented asthma attack during service in 1967, and that he was medically discharged from service for asthma in 1968.  A clear rationale for the opinions was to be provided.

A review of the record reveals that the AOJ obtained an opinion with regard to the Veteran's asthma in March 2013, as requested.  The examiner concluded, in essence, that the Veteran's asthma clearly pre-existed the Veteran's period of service that began in March 1966, but that he "most probably" outgrew his childhood asthma as he achieved adulthood.

However, in arriving at those conclusions, the examiner did not comment upon the medical significance, if any, of the Veteran's documented in-service asthma attack in 1967, or his subsequent discharge for asthma in 1968, as requested in the remand.  Nor did the examiner comment on the significance of the results of pulmonary function testing performed in December 2007 (during the pendency of the Veteran's appeal), which were interpreted to reveal a minimal obstructive lung defect, or the diagnostic assessment of ongoing asthma (albeit mild and intermittent) on VA examination in December 2010.  See McClain v. Nicholson (holding that the requirement of a current disability is satisfied when the Veteran is shown to have a disability either at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to final adjudication).  Clarification is therefore required.

In the February 2012 remand, the Board also requested that the AOJ obtain a medical opinion with respect the etiology of the Veteran's headaches.  The examiner was to provide an opinion with respect to whether the Veteran's headaches were, among other things, caused or aggravated by any of his service-connected disabilities.  A complete rationale for the opinion was to be provided.

A review of the record reveals that the AOJ obtained opinions with respect the Veteran's headaches in March 2013 and March 2014, as requested.  In March 2013, an examiner opined, in essence, that the Veteran had not been diagnosed with a chronic headache disorder and, as such, it was not at least as likely as not that his headaches were causally related to service or a service-connected disorder (which at that time consisted of bilateral hearing loss, tinnitus, and an adjustment disorder).  In March 2014 (after service connection for Meniere's disease was established), another examiner opined that it was less likely as not that the Veteran's headaches were caused or aggravated by Meniere's disease; noting that the medical literature reviewed did not support such a relationship.

In arriving at these conclusions, the March 2013 examiner did not comment upon the significance of the diagnostic assessment of "recurrent headaches," recorded on VA examination in December 2012, which would appear, at least on its face, to demonstrate the presence of a chronic headache disability during the pendency of the Veteran's appeal.  See McClain, supra.  In addition, the March 2014 examiner did not discuss an article from the National Institute on Deafness and Other Communication Disorders (one of the National Institutes of Health), submitted by the Veteran in November 2007, which notes, in pertinent part, that headaches can be "occasional symptoms" of Meniere's disease.  This also needs to be clarified.

With respect to the matter of the Veteran's entitlement to a higher rating for his service-connected adjustment disorder, the Board notes that his attorney has alleged that the disorder is manifested by, among other things, an obsessional ritual of taking showers four times per day, spatial disorientation, and memory loss.  See NOD dated in August 2011.  However, it is not entirely clear from the evidence whether such symptoms-particularly the alleged spatial disorientation and memory loss-are properly attributable to the Veteran's adjustment disorder.  See, e.g., VA treatment record dated August 19, 2011 (noting that the reported memory problems could be caused by poorly controlled sleep apnea, depression, or real dementia).  Accordingly, and because it has been more than two years since the Veteran was last examined for purposes of evaluating the severity of his disorder, a new examination is required.

With respect to the matter of the Veteran's entitlement to a rating in excess of 30 percent for Meniere's disease from April 19, 2007, to March 29, 2013, the Board finds that the record contains very little evidence from that period that provides a meaningful basis for evaluating the disorder.  The evidence shows, for example, that the Veteran suffered from "imbalance" and motion sickness during that time frame, but does not indicate whether he suffered from attacks of "vertigo and cerebellar gait" at that time and, if so, how often such attacks occurred.  See 38 C.F.R. § 4.87, Diagnostic Code 5205 (2014).  On remand, the Veteran and his attorney will have an opportunity to submit additional lay and/or medical evidence relevant to the period in question, in order to assist the AOJ and the Board in evaluating his claim.  Cf. Chotta v. Peake, 22 Vet. App. 80 (2008).

As to the matter of the Veteran's entitlement to higher ratings for bilateral hearing loss on an extraschedular basis, the Board, in its June 2010 remand, directed that the matter be referred to the Director of the Compensation Service for consideration.  In March 2011, the Director determined that an extraschedular rating was not warranted.  However, the Veteran's hearing loss has increased in severity since that time, and additional, relevant evidence has been received.  Under the circumstances, the Board finds it necessary to return the case to the Director in order to ensure that his determination is based on a full and complete review of the evidentiary record.

Finally, the Board notes that the matter of the Veteran's entitlement to an effective date prior to July 2, 2009, for the award of DEA benefits is inextricably intertwined with the other matters that are currently being remanded.  As such, the Board will defer further action on the DEA issue until the development sought in the REMAND has been completed.

For the reasons stated, this case is REMANDED for the following actions:

1.  Inform the Veteran and his attorney of their right to submit additional evidence and argument on the issues that are being remanded, to particularly include any lay and/or medical evidence which would aid the AOJ and the Board in determining whether, from April 19, 2007 to March 29, 2013, the Veteran suffered from attacks of "vertigo and cerebellar gait" due to Meniere's disease and, if so, how often such attacks occurred.  The evidence received, if any, should be associated with the record on appeal.

2.  Obtain copies of records pertaining to any relevant VA treatment the Veteran has received since June 27, 2014, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the record on appeal.

3.  Arrange to have the VA examiner who previously evaluated the Veteran for asthma and headaches in March 2013 to again review the (paperless) record on appeal, including a copy of this remand and any additional evidence added to the record since the time of the examiner's last review.

The examiner should be asked to prepare a supplemental report containing an opinion as to the medical likelihood that the Veteran's asthma was aggravated (i.e., permanently worsened beyond the natural progression of the disease) during service.  In so doing, the examiner should comment upon the medical significance, if any, of the Veteran's documented in-service asthma attack in 1967; his subsequent discharge for asthma in 1968; and the results of pulmonary function testing performed in December 2007 (which were interpreted to reveal a minimal obstructive lung defect).  For purposes of analysis, the examiner should accept that asthma was present at least as recently as December 2010, when the Veteran was diagnosed with asthma (albeit mild and intermittent) on a VA compensation examination, and should comment upon the medical likelihood that, at any time since April 2007 (when the Veteran filed his claim for service connection), the Veteran has suffered increased asthmatic symptomatology as a result of in-service aggravation.

The examiner should also prepare a supplemental report containing an opinion as to the medical likelihood that the Veteran has had chronic or recurrent headaches that (a) can be attributed to service or (b) were caused or aggravated (i.e., permanently worsened beyond natural progression) by an already service-connected disability (which presently includes Meniere's disease, with bilateral hearing loss, tinnitus, and vertigo; and an adjustment disorder).  For purposes of analysis, the examiner should accept that recurrent headaches were present at least as recently as December 2010, when the Veteran was diagnosed with them on a VA compensation examination, and should comment upon the medical likelihood that, at any time since April 2007 (when the Veteran filed his claim for service connection), the Veteran has suffered from chronic or recurrent headaches that (a) can be attributed to service or (b) were (i) caused or (ii) aggravated by an already service-connected disability.  In so doing, the examiner should comment upon the medical significance, if any, of the article from the National Institute on Deafness and Other Communication Disorders, submitted by the Veteran in November 2007, which notes, in pertinent part, that headaches can be "occasional symptoms" of Meniere's disease.

If the March 2013 VA examiner is no longer employed by VA, or is otherwise unable to provide the opinions requested, arrange to obtain the requested information from another qualified examiner. The need for another examination is left to the discretion of the examiner selected to offer the requested opinions.

A complete rationale for all opinions should be provided.

4.  Arrange to have the Veteran scheduled for a VA mental disorders examination for purposes of evaluating the current severity of his service-connected adjustment disorder.  The (paperless) record on appeal must be made available to the examiner, and the examiner should indicate in the report of the examination that the record has been reviewed.

After examining the Veteran, and conducting any evaluations, studies, and/or tests deemed necessary, the examiner should fully describe any and all functional deficits associated with the Veteran's service-connected adjustment disorder, mixed, with anxiety and depressed mood.  The examiner should specifically address the impact the adjustment disorder has on the Veteran's social and occupational functioning, and assign a Global Assessment of Functioning (GAF) score and explain the basis for that finding.  In so doing, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that functional limitations noted by the Veteran's attorney in August 2011 (obsessional ritual of taking showers four times per day, spatial disorientation, and memory loss) are manifestations of the service-connected adjustment disorder, or are more likely due to some other cause.  

A complete rationale for all opinions should be provided.

5.  Refer the matter of the Veteran's entitlement to higher ratings for bilateral hearing loss on an extraschedular basis to the Director of the Compensation Service for consideration.  The Director should be asked to review the additional evidence received since March 2011, when the Director last reviewed the case, and consider whether the assignment of extraschedular evaluation for bilateral hearing loss is appropriate.  The response received should be associated with the record on appeal.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the claims remaining on appeal (issues #1, 2, 10, 14, 15, and 16, as enumerated above, on the first two pages of this decision) should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, the Veteran and his representative should be issued an SSOC.  An appropriate period of time should be allowed for response.

Thereafter, the record on appeal should be returned to this Board for further appellate review, if otherwise in order.  No action is required by the Veteran until he receives further notice, but he may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this remand are to procure clarifying data and to comply with governing adjudicative procedures.  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

The remanded matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


